Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-6, 8-13, 15-17, 19, and 20 are allowed.
The claimed limitations "deriv[ing] a match filter corresponding with the spatial location associated with the spatial location of the sensors said match filter based on: D*F=S, wherein D is the average signature for the first seismic streamer, F is the match filter, and S is the average signature for the second seismic streamer" are neither anticipated nor found obvious over the art of record.  The closest related prior art, Grion (20050265122), teaches disposing the first seismic streamer at a first depth, the seismic streamer comprising a first set of sensors configured to receive reflections resulting from a seismic source, the reflections received by the first set of sensors indicating a notch at a frequency; disposing a second seismic streamer at a second depth, the second depth being less than the first depth and the seismic streamer comprising a second set of sensors configured to receive reflections resulting from a seismic source; subdividing a first dataset of the reflections received by the first set of sensors into first subdivisions and subdividing a second dataset of the reflections received by the second set of sensors into second subdivisions, the first subdivisions and the second subdivisions being associated with a spatial location of the first set of sensors and the second set of sensors; processing the reflections received by the first set of sensors and the second set of sensors together to derive a match filter; and applying the match filter to the reflections received by the first set of sensors of the first seismic streamer to compensate for the notch.  However, it does not teach deriving a match filter corresponding with the spatial location associated with the spatial location of the sensors said match filter based on: D*F=S, wherein D is the average signature for the first seismic streamer, F is the match filter, and S is the average signature for the second seismic streamer.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645